DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/23/2021, has been received and made of record.  In response to the most recent Office Action, dated 10/04/2021, claim 10 has been amended, claims 1-9 have been cancelled, and claims 14-21 have been newly added.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 103(a) rejections to claim 10: Applicant submits “The positioning member 13 of the claimed invention is disposed on the frame 111 and located in the positioning notch 1110 ……. The addition of Tamura fails to remedy this deficiency, and thus Tamura also fails to disclose the above features recited in claim 10” (Remarks, p. 10-11). However, the Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As recited in the previous office action, Tsao’s reference was merely introduced to teach an alternate technique and/or method to secure the keyboard components which are similar to the claimed invention, in Figs. 2-9 and the applicant’s argument regarding Chang’s positioning member’s functions being not met by Tsao’s positioning member is invalid, because the Examiner never intended to replace the two positioning member placed on top corners of Chang, instead using additional positioning members at the locations shown by Tsao in addition to Chang’s disclosed positioning members. It would have been obvious for a person with ordinary skilled in the art, at the time of the invention to modify Chang’s invention by including above teachings of Tsao, because designing the location of positioning members at plurality of different locations in such a way is very well known and widely used in the art in order to provide further stability to the fixed keyboard components, as shown by Tsao.
Accordingly, since the applicant have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103 because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple addition of one known element with another or the mere application of a known technique to a piece of prior art ready for improvement. 
"In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also 
The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20210011521) in the view of Tsao (US 20140313656).
Regarding claim 10: Chang teaches a keyboard, comprising: a keyboard frame, comprising: a frame body comprising a plurality of keyswitch orifices, a frame and a housing, the housing being disposed on the frame (Figs. 1A-1C and paragraph [0035-0039] teach a frame 340 comprising a plurality of keyswitch orifices and a housing 210), the frame comprising a plurality of positioning notches, the housing being exposed from the plurality of positioning notches; a plurality of positioning members disposed on the housing, being disposed in the plurality of positioning notches (Figs. 1A-1C and paragraph [0035-0039] teach the frame 340 comprising a plurality of cutouts at top left and right corners interpreted as positioning notches; and a plurality of position members 330 disposed on the housing, being disposed in the plurality of positioning notches as shown in Fig. 1A); and a keyswitch module disposed on the frame, comprising a plurality of keyswitches and the plurality of the keyswitches passing through the plurality of keyswitch orifices (Figs. 1A-1C and paragraph [0035-0039] teach a keyswitch module 220 disposed on the frame 340 comprising a plurality of keyswitches).
Chang does not explicitly disclose the keyswitch module comprising a plurality of positioning holes, the plurality of positioning members being embeded into the plurality of positioning holes.
However, Tsao teaches a keyswitch module disposed on the frame, comprising a plurality of keyswitches and the plurality of the keyswitches passing through the plurality of keyswitch orifices, the keyswitch module comprising a plurality of positioning holes, the plurality of positioning members being embed into the plurality of positioning holes (Figs. 2-9 and paragraph [0018-0023] teach a keyswitch module 54 disposed on frame comprising a plurality of keyswitches passing through the key orifices, the keyswitch module 54 comprising a plurality of positioning holes 545 and the plurality of positioning members or fixing members 56 being embedded into the plurality of positioning holes). It would have been 

Regarding claim 11: Combination of Chang and Tsao teach wherein the keyswitch module comprises two first sides and two second sides; the two first sides are oppositely disposed; the two second sides are oppositely disposed; the plurality of keyswitches is disposed between the two first sides and the two second sides; the plurality of positioning holes is disposed on the periphery of the plurality of the keyswitches; the plurality of positioning holes is adjacent to at least one of the two first sides and at least one of the two second sides, respectively (Tsao in Figs. 2-9 and paragraph [0018-0023]). See claim 10 rejection for combination reasoning of Chang and Tsao, same rationale applies here.

Regarding claim 12:  Combination of Chang and Tsao teach wherein the width of the positioning hole on the first side parallel to the first side is substantially equal to the outer diameter of the positioning column of the positioning member; the length of the positioning hole on the first side perpendicular to the first side is greater than the outer diameter of the positioning column of the positioning member (Tsao in Figs. 4-9 and paragraph [0018-0023] teach wherein the width of the positioning hole 545 on the first side parallel to the first side is substantially equal to the outer diameter of the positioning column 565 of the positioning member 56; the length of the positioning hole on the first side perpendicular to the first side is greater than the outer diameter of the positioning column of the positioning member). See claim 10 rejection for combination reasoning of Chang and Tsao, same rationale applies here.

Regarding claim 13: Combination of Chang and Tsao teach wherein the width of the positioning hole on the second side parallel to the second side is substantially equal to the outer diameter of the positioning column of the positioning member; the length of the positioning hole on the second side perpendicular to the second side is greater than the outer diameter of the positioning column of the positioning member (Tsao in Figs. 4-9 and paragraph [0018-0023] #56 positioning member with similar characteristics). See claim 10 rejection for combination reasoning of Chang and Tsao, same rationale applies here.

Regarding claim 14: Chang teaches wherein each of the positioning members comprises a positioning base and a positioning column; the positioning base is disposed on the housing; the positioning base is disposed in the positioning notch; the positioning column is disposed on the positioning base; the positioning column protrudes outward from the positioning notch (Figs. 1B-1C and paragraph [0035-0039] teach the position member comprises a base flat surface of 330 and a positioning column area of 332; the positioning base is disposed on the housing 210 in the positioning notch or cutout area; the positioning column is disposed on the positioning base; the positioning column protrudes outward from the positioning notch or cutout).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20210011521), in the view of Tsao (US 20140313656), and further in the view of Tamura (US 20170131742).
Regarding claim 15: Chang teaches wherein the housing comprises two first rims and two second sides; the two first rims are oppositely disposed; the two second sides are oppositely disposed; the plurality of keyswitch orifices is disposed between the two first rims and the two second sides (Figs. 1B-1C and paragraph [0035-0039] teach the housing comprises two first rims on top and bottom portion of the house and two second sides on left and right of the housing; the two first rims are oppositely disposed; the two second sides are oppositely disposed; the plurality of keyswitch orifices is disposed between the two first rims and the two second sides).
Chang does not explicitly disclose two second rims, instead it discloses two second sides as stated above.
However, Tamura teaches the housing comprising two second rims (Figs. 1-2 and paragraph [0022-0024] teach the housing 2 comprising two second rims 2p2 where the keyboard is installed). It would have been obvious for a person skilled in the art, at the time of the invention to modify Chang’s invention by including above teachings of Tamura, because designing the housing in such a way to fully enclose the keyboard space is very well known and widely used in the art in order to provide further stability to the fixed keyboard, as shown by Tamura. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 16 & 17: Combination of Chang and Tamura teach wherein the plurality of positioning members is disposed on one of the two first rims and one of the two second rims; and wherein the plurality of the positioning members is respectively disposed on one of the two first rims and the two second rims (Tamura Figs. 2, 6-7 and paragraph [0024-0034] teach the plurality of positioning members 106b is disposed in at plurality of positions including all the possibilities as claimed above, frame 103 includes notches 107 at plurality of locations and positioning members 160b located at corresponding positions of notches 107). It would have been obvious for a person skilled in the art, at the time of the invention to modify Chang’s invention by including above teachings of Tamura, because designing the location of positioning members at plurality of different locations in such a way is very well known and widely used in the art in order to provide further stability to the fixed keyboard components, as shown by Tamura. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 18: Combination of Chang and Tamura teach wherein the two positioning members disposed on the two second rims are respectively close to the center points of the two second rims; the two positioning members are respectively disposed on different sides of the centerline of the two second rims (Tamura Figs. 2, 6-7 and paragraph [0024-0034] teach the plurality of positioning members 106b is disposed in at plurality of positions including all the possibilities as claimed above, frame 103 includes notches 107 at plurality of locations and positioning members 160b located at corresponding positions of notches 107). See claim 4 rejection for combination reasoning of Chang and Tamura, same rationale applies here.

Regarding claim 19: Combination of Chang and Tamura teach wherein the plurality of positioning members are respectively disposed on one of the two first rims and the two second rims (Tamura Figs. 2, 6-7 and paragraph [0024-0034] teach the plurality of positioning members 106b is disposed in at plurality of positions including all the possibilities as claimed above, frame 103 includes notches 107 at plurality of locations and positioning members 160b located at corresponding positions of notches 107). See claim 4 rejection for combination reasoning of Chang and Tamura, same rationale applies here.

Regarding claim 20: Combination of Chang and Tamura teach wherein the two positioning members disposed on the two first rims are respectively close to the center points of the two first rims; the two positioning members are respectively disposed on different sides of the center lines of the two first rims (Tamura Figs. 2, 6-7 and paragraph [0024-0034] teach the plurality of positioning members 106b is disposed in at plurality of positions including all the possibilities as claimed above, frame 103 includes notches 107 at plurality of locations and positioning members 160b located at corresponding positions of notches 107). See claim 4 rejection for combination reasoning of Chang and Tamura, same rationale applies here.

Regarding claim 21: Combination of Chang and Tamura teach the materials used for structure components of laptop housing including keyboard can be any suitable material paragraph [0057] of Tamura. 
However, combination of Chang and Tamura fails to explicitly disclose wherein the housing and the positioning member are made of metal; the positioning member is disposed on the housing through an adhesive layer.
It would have been obvious matter of design choice to modify combination of Chang and Tamura by including the housing and the positioning member are made of metal; the positioning member is disposed on the housing through an adhesive layer, since it has been held that absent persuasive evidence that a particular material of a claimed apparatus was significant, that material is a matter of design choice that one of ordinary skill in the art would find obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Also, since Tamura already disclose to utilize any suitable material for all the components, it would be obvious for a person skilled in the art to utilize metal for its rigid quality and use of adhesive instead of screws as used by Chang since both provide same result of holding two things together. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMIT CHATLY/Primary Examiner, Art Unit 2622